DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Preliminary amended dated 08/04/2020 related to specification and drawings is entered and being examined on the merits.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The listing of references in the specification such as in page 4-5, page 11, pages 91-114 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
 “…stilulus… in page 75 line 13 needs to be corrected.  A suggested correction is --stimulus--.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 4 is objected to because of the following informalities:  line  4  “entaining the brain of the human subject with the selected waveform” needs to be corrected to –[[entaining]] entraining the brain of the human subject with the selected waveform--. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:   line 2 “the selected waveform is at one least of” needs to be corrected to -- the selected waveform is at [[one least]] lease one of--. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:   line 9-10 “a non-volatile memory and electrically coupled with the microprocessor, configured to store at least one app downloadable through the wireless communication transceiver for controlling the microprocessor” needs to be corrected. A suggested correction is -- a non-volatile memory [[and]] electrically coupled with the microprocessor, the non-volatile memory configured to store at least one app downloadable through the wireless communication transceiver for controlling the microprocessor--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:   lines 14-15 “define a stimulus for stimulation of a subject, selected from the group consisting of at least one of an wherein the stimulus is selected from the group consisting of at least one of an auditory stimulus generated through the at least one speaker, and a visual stimulus generated through the display, wherein the stimulus is modulated with the selected waveform, and adapted to entrain the brain of the subject with the selected waveform to facilitate sleep in the subject--. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  lines 11-12 “wherein said waveform corresponds to at least one a specific stage of sleep, a gender, and an age group” and lines 16-17  “wherein at least one of the selection of the waveform and the definition of the stilulus is responsive to the at least one microphone or the at least one camera” needs to be corrected to --wherein said waveform corresponds to at least one of a specific stage of sleep, a gender, and an age group—and wherein at least one of the selection of the waveform and the definition of the [[stilulus]] stimulus is responsive to the at least one microphone or the at least one camera-- respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 13, 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 is  rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, claim 1 recites “retrieving a selected waveform from the memory, selectively dependent on at least one of a determined sleep phase of a human subject and a predetermined sequence”. Claim 6 provides further limitations to the predetermined sequence  recited in claim 1 in an optional manner.  However, these limitations render the claim indefinite as the claim 1 never positively recites “retrieving a selected waveform from the memory, selectively dependent on a predetermined sequence” in the first place. Therefore, Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Examiner suggests amending claim 6 to – wherein the step of retrieving a selected waveform from the memory is selectively dependent on a predetermined sequence; wherein the predetermined sequence is defined by a human user interface menu of the user device for selecting at least one respective waveform--.
Claim 13 in line 5 recites “the human subject” which renders the claim unclear. More specifically, it is unclear as to whether claim 15 line 15 “the human subject” is referencing claim 13 line 2 “a sleeping human subject” or claim 1 line 3 “a human subject”.
Claim 13 in line 6 recites “a human subject” which renders the claim unclear. More specifically, it is unclear as to whether claim 13 line 6  “a human subject” is that same as, different than or in addition to that recited in claim 13 line 2 and/or claim 1 line 3.
Claim 20  in line 16-17 recites the limitation " the at least one microphone” and “the at least one camera ".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-11, 15, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishima et al.(Pub. No.: US 20170319817 A1, hereinafter referred to as "Morishima").
As per independent Claim 1, Morishima discloses a method of facilitating sleep using brain stimulation (Morishima in at least abstract, fig. 1-3, 6-8, [0001], [0004-0005], [0016-0029],[0035-0051], [0069-0089], [0092-0104] for example discloses relevant subject-matter. More specifically, Morishima in at least fig. 1, 2, [0004-0005], [0024], [0085] for example discloses a method of facilitating sleep using brain stimulation. See at least [0024] “a sleep guidance process executed by the CPU of the sleep guidance device 20… the CPU acquires biorhythms (a brain wave, a pulse wave, respiration, heartbeat, etc.) of the human subject E from the sensors 11, 12 and 13 (S1), and estimates sleep depths of the human subject E from the acquired biorhythms of the human subject E (S2). Next, the CPU controls the sound source 28 to 
providing data defining a plurality of waveforms in a memory (Morishima in at least fig. 1-3, [0021], [0026], [0035], [0044-0045] providing data defining a plurality of waveforms represented in solid line in fig. 3 in a memory. See at least Morishima [0021] “The sleep guidance device 20 may be a portable terminal or a personal computer… a central processing unit (CPU)”; [0026] “memory”; [0035] “sound source controller 26 causes characteristics that indicate a manner in which sleep depths estimated for the past sleep of the human subject E changed over time, to be recorded in a database 30”; [0045] “multiple sleep depths estimated for the human subject E at prior time points…sleep depths can be obtained by, for example, estimating and recording sleep depths over time for a single sleep period extending from sleep onset to awakening”); 
retrieving a selected waveform from the memory, selectively dependent on at least one of a determined sleep phase of a human subject and a predetermined sequence (Morishima at least fig. 2-3, [0045], [0051] for example discloses retrieving a selected waveform (fig. 3 solid line) from the memory, selectively dependent on at least one of a determined sleep phase of a human subject and a predetermined sequence (fig. 3 broken line). See at least [0051] “the actual sleep depth of the human subject E changes almost in exact correspondence with the modified characteristics (target characteristics) … the sleep guidance device 20 of the present embodiment controls cycles of a sound (stimulus) imparted to a human subject in accordance with biorhythms of the human subject, and sleep depths estimated by the sleep depth estimator 24 from the biorhythms, and the sleep depth of the human subject E is caused to change accordingly such that sleep satisfaction of the human subject E is improved.”); and 

As per dependent Claim 2, Morishima further discloses  method wherein the plurality of waveforms in the memory are derived from brain activity measurements acquired during at least one sleep cycle of at least one human (Morishima in at least [0017], [0026-0027], [0045] for example discloses the plurality of waveforms in the memory are derived from brain activity measurements acquired during at least one sleep cycle of at least one human. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0045] “multiple sleep depths estimated for the human subject E at prior time points…sleep depths can be obtained by, for example, estimating and recording sleep depths over time for a single sleep period extending from sleep onset to awakening”).

As per dependent Claim 3, Morishima further discloses method wherein the plurality of waveforms in the memory are derived from brain activity measurements acquired during at least one sleep cycle of the human subject (Morishima in at least fig. 3, [0035], [0045] the plurality of waveforms in the memory are derived from brain activity measurements acquired during at least one sleep cycle of the human subject as seen in fig. 3. See Morishima [0035] “sound source controller 26 causes characteristics that indicate a manner in which sleep depths estimated for the past sleep of the human subject E changed over time, to be recorded in a database 30”; [0045] “multiple sleep depths estimated for the human subject E at prior time points…sleep depths can be obtained by, for example, estimating and recording sleep depths over time for a single sleep period extending from sleep onset to awakening”).
As per dependent Claim 7, Morishima further discloses method wherein the sleep phase of the human subject is determined based on at least neuronal activity of the human subject recorded via an electroencephalogram (Morishima at least [0017], [0026-0027] for example discloses the sleep phase of the human subject is determined based on at least neuronal activity of the human subject recorded via an electroencephalogram. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0026] “sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness”).

As per dependent Claim 8, Morishima further discloses method wherein the sleep phase of the human subject is determined based on at least bioelectric signals received from the human subject (Morishima at least [0017], [0026-0027] for example discloses the sleep phase of the human subject is determined based on at least bioelectric signals received from the human subject. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E…the sensor 12 detects pressure changes in the radial artery, i.e., a pulse wave, for example. Since a pulse wave is synchronous with a heartbeat, the sensor 12 indirectly detects a heartbeat”; [0026] “sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness”).

As per dependent Claim 9, Morishima further discloses method wherein the stimulus modulated according to the selected waveform entrains the brain of the human subject with the selected waveform to facilitate sleep in the human subject (Morishima at least fig. 2-3, [0048], [0051] for example discloses the stimulus modulated according to the selected waveform entrains/synchronizes the brain of the human subject with the selected waveform to facilitate sleep in the human subject as in fig. 3. [0051] “the sleep guidance device 20 of the present embodiment controls cycles of a sound (stimulus) imparted to a human subject in accordance with biorhythms of the human subject, and sleep depths estimated by the sleep depth estimator 24 from the biorhythms, and the sleep depth of the human subject E is caused to change accordingly such that sleep satisfaction of the human subject E is improved.”).
As per dependent Claim 10, Morishima further discloses method wherein the stimulus modulated according to the selected waveform is at one least of a light stimulus and a sound stimulus (Morishima at least [0021], [0051], [0085], [0092] for example discloses the stimulus modulated according to the selected waveform is at one least of a light stimulus (Morishima [0085], [0092]) and a sound stimulus ([0051])).
As per dependent Claim 11, Morishima further discloses method wherein the selected waveform corresponds to at least one specific stage of sleep (Morishima fig. 3, [0045-0046], [0051] for example discloses the selected waveform corresponds to at least one specific stage of sleep as seen on y-axis of fig. 3).
As per dependent Claim 15, Morishima further discloses method wherein the human subject is stimulated with an ambient light stimulus, selectively modulated according to the selected waveform to change at least one of brightness and color (Morishima in at least fig. 2-3, [0048], [0051], [0085], [0092] for example discloses wherein the human subject E is stimulated with an ambient light stimulus, selectively modulated according to the selected waveform to change at least one of brightness and color. see Morishima at least [0051] “the sleep guidance device 20 of the present embodiment controls cycles of a sound (stimulus) imparted to a human subject in accordance with biorhythms of the human subject, and sleep depths estimated by the sleep depth estimator 24 from the biorhythms, and the sleep depth of the human subject E is caused to change accordingly such that sleep satisfaction of the human subject E is improved.”; [0085] “a sound is given as an example of stimuli, but stimuli that appeal to other sensory organs may also be used. For example, … ambient light (visual stimulus)…or vibration (tactile stimulus), 
As per dependent Claim 18, Morishima further discloses method wherein the predetermined sequence is a natural series of sleep stages (Morishima in at least fig. 3, [0026], [0029], [0046], [0051] for example discloses the predetermined sequence is a natural series of sleep stages for example as seen in fig. 3), the method further comprising resetting the progress according to the natural series of sleep stages in dependence on an awakening of the human subject (Morishima in fig. 3, [0021], [0024], [0026]  for example discloses resetting/modulating the progress according to the natural series of sleep stages in dependence on an awakening of the human subject as seen in fig. 3. See Morishima at least [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness… A total of six stages are used for estimating sleep depths”;).
As per independent Claim 19, Morishima discloses a method of generating a waveform for neuromodulation to improve sleep in a subject (Morishima in at least abstract, fig. 1-3, 6-8, [0001], [0004-0005], [0016-0029],[0035-0051], [0069-0089], [0092-0104] for example discloses relevant subject-matter. More specifically, Morishima in at least fig. 6-7, [0004-0005], [0070-0071], [0073-0077], [0082-0085], [0101-0102] for example discloses a method of generating a 
collecting EEG recordings from at least one sleeping donor for a plurality of sleep stages (Morishima in at least fig. 6-7, [0017], [0021], [0026-0027], [0071] for example discloses collecting EEG recordings from at least one sleeping donor E for a plurality of sleep stages as in fig. 7. In the configuration/embodiment of fig. 7, “sleeping donor” would be represented by E and the guided subject would be represented by F. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0021] “The sleep guidance device 20 serves to estimate sleep depths of the human subject E by processing the detected signals of the sensors 11, 12 and 13.”; [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E”); 
grouping a plurality of portions of the EEG recordings corresponding to the plurality of sleep stages, into a plurality of groups corresponding to the plurality of sleep stages (Morishima in 
analyzing each group using a statistical analysis (Morishima in at least fig. 7, [0026-0027], [0071], [0076], [0078], [0082-0083] for example discloses analyzing each group using a statistical analysis such as estimation of sleep phase, depth, stage, averaging. See at least [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, 
extracting a cortical signature corresponding characteristic of each analyzed group (Morishima in at least fig. 7, [0026-0027], [0071], [0076], [0078], [0082-0083] for example discloses extracting a cortical signature corresponding characteristic of each analyzed group. See at least Morishima [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E”; [0076] “The solid line in this drawing indicates characteristics of sleep depths that are estimated for the human subject E”; [0078]”The characteristics of the sleep depths of the human subject E as indicated by the solid line in FIG. 7 are estimated: from change characteristics of a plurality of sleep depths that are obtained between sleep onset and a current time point, the sleep depths being stored in the memory of the sleep depth estimator 24; and from the characteristics of the sleep depths stored in the database 30, which were estimated with regard to a past sleep of the human subject E.”); 
generating a waveform based on the characteristic cortical signature for each of the plurality of sleep stages (Morishima in at least fig. 7, [0078] for example discloses generating a waveform (see fig. 7) based on the characteristic cortical signature for each of the plurality of sleep stages (y-axis of fig. 7)); and 
modulating a stimulus for the subject according to the generated waveforms for the plurality of sleep stages (Morishima in at least fig. 7, [0076], [0082-0084], [0101-0102] for .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima.
As per dependent Claim 4, Morishima discloses the method according to claim 1(see claim 1), entraining the brain of the human subject with the selected waveform from the human subject (Morishima, fig. 3, [0048], [0051]).
Morishima does not explicitly disclose plurality of waveforms acquired from brain neuronal activity measurements during at least one sleep cycle of at least one human feature.
However, Morishima discloses an additional embodiment that discloses acquiring brain neuronal activity measurements during at least one sleep cycle of at least one human (Morishima in at least fig. 6-7, [0017], [0021], [0026-0027], [0071] for example discloses acquiring brain neuronal activity measurements during at least one sleep cycle of at least one human E as seen in fig. 7. In the configuration/embodiment of fig. 7, “at least one human” would be represented by E and the target subject would be represented by F. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0021] “The sleep guidance device 20 serves to estimate sleep depths of the human subject E by processing the detected signals of the sensors 11, 12 and 13.”; [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E”); and 
processing the acquired brain activity measurements to define the plurality of waveforms in the memory (Morishima in at least fig. 6-7, [0017], [0021], [0026-0027], [0071], [0076], [0078], [0082-0083] for example discloses processing the acquired brain activity measurements to define the plurality of waveforms in the memory. [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness. In estimating sleep depths in the present embodiment, non-REM sleep is divided into four stages 
entraining the brain of the human subject with the selected waveform from the at least one other human (Morishima in at least fig. 7, [0070-0071], [0073-0077], [0082-0085], [0101]  for example discloses entraining/synchronizing the brain of the human subject F with the selected waveform derived from subject E as seen in fig. 7. In the configuration/embodiment of fig. 7, “at least one other human” would be represented by E and the human subject would be represented by F. See Morishima [0076] “The sound source controller 26 controls the sound source 28 associated with the human subject F such that the sleep depths of the human subject F will have the characteristics of the sleep depths estimated for the human subject E, i.e., so that phases of the sleep depths of the human subject F are equivalent to phases of the sleep depths of the human subject E.”; [0077] “As a result of such control, the sleep depths (a time waveform thereof) for the human subject F indicated by the broken line change so as to approach the sleep depths (a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the source of the brainwave as taught by Morishima, to be another person than the target guided subject, as also disclosed by Morishima. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of guiding sleep depths of two human subjects to respective desired sleep depths in a mutually compatible manner (Morishima, [0070]).

As per dependent Claim 12, Morishima discloses the method according to claim 1(see claim 1),
Morishima does not explicitly disclose sleeping donor feature.
However, Morishima discloses an additional embodiment that discloses wherein each of the plurality of waveforms is derived from recordings of brainwaves of at least one sleeping donor (Morishima in at least fig. 6-7, [0017], [0021], [0026-0027], [0071] for example discloses 
processed using a statistical decision analysis (Morishima in at least fig. 7, [0017], [0026-0027], [0071], [0076], [0078], [0082-0083] for example discloses processing using a statistical decision analysis. such as estimation of sleep phase, depth, stage, averaging. See at least [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness… non-REM sleep is divided into four stages 4 to 1 in decreasing order of depth of sleep. A total of six stages are used for estimating sleep depths”; [0027] “… a .beta. wave is dominant is defined as "wakefulness", whereas a state in which a .theta. wave is present … is defined as "REM-sleep". In non-REM sleep, a state of light non-REM sleep where a .theta. wave is present is defined as "stage 1"; and a state of deep non-REM sleep where a .delta. wave is present is defined as "stage 4"”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the source of the brainwave as taught by Morishima, to be a sleeping donor, as also disclosed by Morishima. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of guiding sleep 

As per dependent Claim 13, Morishima discloses the method according to claim 1(see claim 1),
Morishima does not explicitly disclose adaptively defining a sequence of sleep stages dependent on biometric information received from a sleeping human subject i.e. different than the human subject.
However, Morishima discloses an additional embodiment that discloses adaptively defining a sequence of sleep stages dependent on biometric information received from a sleeping human subject (Morishima in at least fig. 7, [0017],  [0021],  [0026-0027], [0071], [0073-0077], [0101-0102] for example discloses adaptively via a CPU and sensor define a sequence of sleep stages dependent on biometric information received from a sleeping human subject/donor which would be E in this case. In the configuration/embodiment of fig. 7, “sleeping human subject” would be represented by E and the guided subject would be represented by F. Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0021] “The sleep guidance device 20 serves to estimate sleep depths of the human subject E by processing the detected signals of the sensors 11, 12 and 13.”; [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E, whereas sensors 11B, 12B and 13B detect biorhythms of the human subject F”; [0076] “The sound source controller 26 controls the sound source 28 associated with the human subject F such that the sleep depths of the human subject F will have the characteristics of the sleep depths estimated for the human subject E, i.e., so that 
selecting waveforms from the memory in dependence on a correspondence to a respective sleep stage of the adaptively defined sequence of sleep stages (Morishima in at least fig. 6-7, [0017], [0021], [0026-0027], [0071] for example discloses selecting waveforms from the memory in dependence on a correspondence to a respective sleep stage of the adaptively defined sequence of sleep stages. See at least Morishima [0017] “human subject E has attached thereto an electrode of the sensor 11, and the sensor 11 detects brain waves (.alpha. wave, .beta. wave, .delta. wave, .theta. wave, etc.) of the human subject E.”; [0021] “The sleep guidance device 20 serves to estimate sleep depths of the human subject E by processing the detected signals of the sensors 11, 12 and 13.”; See at least [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness… non-REM sleep is divided into four stages 4 to 1 in decreasing order of depth of sleep. A total of six stages are used for estimating sleep depths”; [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E”; [0076] “The solid line in this drawing indicates characteristics of sleep depths that are estimated for the human subject E”; [0078]”The characteristics of the sleep depths of the human subject E as indicated by the solid line in FIG. 7 are estimated: from change characteristics of a plurality of sleep depths that are obtained between sleep onset and a current time point, the sleep depths being stored in the memory of the sleep depth estimator 24; and from the characteristics of the sleep depths stored in the database 30, which were estimated with regard to a past sleep of the human subject E.”); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the source of the brainwave as taught by Morishima, to be another person than the target guided subject, as also disclosed by Morishima. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of guiding sleep depths of two human subjects to respective desired sleep depths in a mutually compatible manner (Morishima, [0070]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of Bonvallet; Eglantine et al. (Pub. No.: US 20170065792 A1, hereinafter referred to as “Bonvallet”).
As per dependent Claim 5, Morishima discloses the method according to claim 1 (see claim 1), wherein the stimulus is modulated in a user device associated with the human subject, according to a sleep application stored within the user device, the sleep application being downloadable and upgradeable from a remote server (Morishima in at least fig. 1-3, [0021], [0024], [0094], [0104] for example discloses the stimulus is modulated in a user device associated with the human subject E, according to a sleep application stored within the user device, the sleep application being downloadable and capable of being upgradeable from a remote server. See at least Morishima [0021] “The sleep guidance device 20 also serves to control a sound source such that, in accordance with the biorhythms of the human subject …and the estimated sleep depths, the sound source plays a sound to be heard by the human subject …The sleep guidance device 20 may be a portable terminal or a personal computer… Functional blocks (described later) are realized by a central processing unit (CPU) (not shown) of the sleep 
Morishima does not explicitly disclose sleep app features.
In an analogous sleep facilitating field of endeavor, however, Bonvallet discloses a method of facilitating  sleep in  a person (Bonvallet in at least abstract, fig. 1-2, 4, [0001], [0005-0019], [0025]. [0037-0044], [0047-0049], [0066-0070] for example discloses relevant subject-matter. More specifically, Bonvallet in at least fig. 1-2, 4, abstract, [0001], [0005-0014] for example discloses a method of facilitating  sleep in  a person. See at least Bonvallet [0001] “methods and systems that can help a user to improve sleep. … light and sound sequences designed to accompany a falling asleep phase of the user”).
wherein the stimulus is delivered via a user device associated with the human subject, according to a sleep app stored within the user device, the sleep app being downloadable and upgradeable from a remote server (Bonvallet in at least fig. 1-2, 4, [0005], [0047], [0049], [0051-0053], [0133] for example discloses wherein the visual and auditory stimulus is delivered via a user device 1, 8 associated with the human subject, according to a sleep app/sleep management application stored within the user device, the sleep app being downloadable and upgradeable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable computer-software combination system for facilitating sleep in a subject of Morishima to be a downloadable/upgradeable app based system type as disclosed in Bonvallet. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success,  for the advantage of enabling the user to conveniently use the whole system on a personal portable electronic device such as smartphone with a known easy-to-use user interface and internet wireless connection while enjoying the benefits of using a  central internet server such as large amount of resources, extensive computing power, large memory hard-disk space (Bonvallet, [0047-0048]).    

As per dependent Claim 6, the combination of Morishima and Bonvallet  as a whole further discloses method wherein the predetermined sequence is defined by a human user interface menu of the user device for selecting at least one respective waveform (Morishima in at least [0084] for example disclose a sound to be used (which indirectly is based on the waveform used to guide the subject) in subsequent guidance may be selected accordingly. Further, .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of Bonvallet; Eglantine et al. (Pub. No.: US 20170065792 A1, hereinafter referred to as “Bonvallet”) as evidenced by Li; Haoran (Pub. No.: US 20190336724 A1, hereinafter referred to as “Li”).
As per independent Claim 20, Morishima discloses a mobile device contained within a housing (Morishima in at least fig. 1-2, 6-8 abstract, [0001], [0004-0005], [0017], [0021-0030], [0045-0052], [0069-0076], [0083-0084], [0090-0092], [0094], [0098], [0101-0102], [0104] for example discloses relevant subject-matter. More specifically, Morishima in  at least fig. 1, 2, 6, [0005], [0016], [0020-0021], [0024], [0069-0070] for example discloses a mobile device 
a microprocessor (Morishima in at least fig. 1, [0021], [0024] ”CPU”. See at least Morishima [0021] “The sleep guidance device 20 may be a portable terminal or a personal computer, for example. Functional blocks (described later) are realized by a central processing unit (CPU) (not shown) of the sleep guidance device 20 executing a pre-installed program”); 
an electrical power source, electrically coupled with the microprocessor (Morishima in at least fig. 1, [0020-0021], [0024], [0104]); 
a wireless communication transceiver, electrically coupled with the microprocessor (Morishima in at least fig.1 , [0020-0021], [0024] for example discloses “wireless transmission”); 
at least sound sensor, electrically coupled with the microprocessor, configured to receive an electrical signal corresponding to a sound (Morishima in [0018] “the respiration, heartbeat, and so on may also be detected indirectly by way of … sound waves, etc”); 
a display, electrically coupled with the microprocessor (Morishima fig. 1, portable terminal or a personal computer has a display/monitor); 
at least one speaker port, electrically coupled with the microprocessor, configured to generate an electrical signal corresponding to a sound (Morishima fig. 1-2, [0016], [0021-0022], [0024] “loudspeaker 14”, “headphones”); 
a non-volatile memory and electrically coupled with the microprocessor (Morishima in at least fig. 1, [0021], [0024], [0104]), configured to store at least one application loadable for controlling the microprocessor (Morishima in at least [0104] for example discloses memory configured to store at least one application 
(a) select a waveform from a plurality of waveforms derived from brainwaves of at least one sleeping donor, wherein said waveform corresponds to at least one a specific stage of sleep, a gender, and an age group (Morishima in at least [0026-0027], [0035], [0045], [0071], [0078]  for example discloses select a waveform (see solid line in fig. 7)  from a plurality of waveforms (see [0078], [0035], [0045]) derived from brainwaves of at least one sleeping donor E, wherein said waveform corresponds to at least one a specific stage of sleep (see [0026-0027]), a gender, and an age group. See at least See at least Morishima [0026] “The sleep depth estimator 24 has a memory, and based on detection results of the sensors 11, 12 and 13, estimates whether a current sleep depth of the human subject E corresponds to non-REM sleep, REM sleep, or wakefulness… non-REM sleep is divided into four stages 4 to 1 in decreasing order of depth of sleep. A total of six stages are used for estimating sleep depths”; [0027] “… a .beta. wave is dominant is defined as "wakefulness", whereas a state in which a .theta. wave is present … is defined as "REM-sleep". In non-REM sleep, a state of light non-REM sleep where a .theta. wave is present is defined as "stage 1"; and a state of deep non-REM sleep where a .delta. wave is present is defined as "stage 4"”; [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E”; 
(b) define a stimulus for stimulation of a subject, selected from the group consisting of at least one of an auditory stimulus generated through the at least one speaker, and a visual stimulus generated through the display, modulated with the selected waveform, and adapted to entrain (represented by prior art “phase locking” as in fig. 7) the brain of the subject with the selected waveform to facilitate sleep in the subject (Morishima in at least fig. 7, [0070-0071], [0076], [0101], [0085], [0092] for example disclose define a stimulus for stimulation of a subject F, selected from the group consisting of at least one of an auditory stimulus (see Morishima [0076], [0082]) generated through the at least one speaker (see fig. 1), and a visual stimulus (see [0085], [0092]) generated through the display (see fig. 1), modulated with the selected waveform (see fig. 7 waveforms of subject E and F), and adapted to entrain/synchronize the brain of the subject F with the selected waveform of sleep donor E (see fig. 7, [0076]  “phases of the sleep depths of the human subject F are equivalent to phases of the sleep depths of the human subject E”; [0101] “mutually equivalent phases” ) to facilitate sleep in the subject. [0076] “The sound source controller 26 controls the sound source 28 associated with the human subject F such that the sleep depths of the human subject F will have the characteristics of the sleep depths estimated for the human subject E, i.e., so that phases of the sleep depths of the human subject F are equivalent to phases of the sleep depths of the human subject E.”; [0101] “The sleep guidance device according to the aforementioned aspect may have a configuration in which the acquirer further acquires a 
wherein at least one of the selection of the waveform and the definition of the stilulus is responsive to the at least one sound sensor or the at least one camera (Morishima in at least [0005], [0018], [0021],  [0036], [0082] discloses wherein at least one of the selection of the waveform and the definition of the stimulus is responsive to the at least one sound sensor  (see [0018] “the respiration, heartbeat, and so on may also be detected indirectly by way of … sound waves, etc”) since selection of the waveform and the definition of the stimulus, and stimulation is based on sensor feedback in order to guide the subject to a desired sleep state. See Morishima [0005] “a sleep guidance device …a stimulus controller configured to control the stimulus imparter to impart a stimulus to the human subject in accordance with the biorhythm of the human subject acquired by the acquirer, and from among the sleep depths, a current sleep depth estimated by the sleep depth estimator for the human subject”; [0021] “sleep guidance device 20 serves to estimate sleep depths of the human subject… by processing the detected signals of the sensors 11, 12 and 13. The sleep guidance device 20 also serves to control a sound source such that, in accordance with the biorhythms of the human subject …and the estimated sleep depths, the sound source plays a sound to be heard by the human subject“; [0036] “the sound source 28 generates a signal in which cycles of a periodically-changing element (amplitude, pitch, etc.) of a 
Morishima does not explicitly disclose microphone or camera or sleep software implements as an app features. 
In an analogous sleep facilitating mobile device field of endeavor, however, Bonvallet discloses a sleep facilitating mobile device (Bonvallet in at least abstract, fig. 1-2, 4, [0001], [0005-0019], [0025]. [0037-0044], [0047-0049], [0066-0070] for example discloses relevant subject-matter. More specifically, Bonvallet in at least fig. 1-2, 4, [0041], [0005], [0047-0050] for example discloses a sleep facilitating mobile device 8, 1. See at least [0005] “a system comprising, for the first user and each of a plurality of other users, a bedside device (1), at least a bio parameter sensor (2, 3), a smartphone (8), and additionally for all users at least a central server (5)”; [0047]  “the system comprises a personal portable electronic device, in particular a Smartphone 8… The smartphone 8 runs an application known here as `sleep management application` which enables the user to conveniently use the whole system.”)
at least one microphone port, electrically coupled with the microprocessor, configured to receive an electrical signal corresponding to a sound ( Bonvallet in at least fig. 1-2, [0041], [0047], [0054], [0057], [0060] for example discloses at least one microphone 15 port, electrically coupled with the microprocessor/control unit 14, configured to receive an electrical signal corresponding to a sound. See at least Bonvallet [0054] “device 1 comprises a light source 12, a loudspeaker 11, a light sensor 16, a microphone 15, a wireless interface 18, a user interface 
at least one camera port electrically coupled with the microprocessor, configured to receive an electrical signal corresponding to an image (Bonvallet in at least [0047] discloses a smartphone portable electronic device which is well known in the art for including camera  electrically coupled with the microprocessor, configured to receive an electrical signal corresponding to an image as also evidenced in at least US 20190336724 A1 to Li [0098] and [0157]. See Bonvallet at least [0047]  “the system comprises a personal portable electronic device, in particular a Smartphone 8”. Li in [0098] discloses that “the smartphone 300 may include a power supply 350 that is configured to supply power to other modules and a camera 360 that is configured to take a picture or record a video. The smartphone 300 may further include one or more sensors 370, for example, a light sensor, a voice receiver, a pressure sensor, and an image sensor” and [0157] “The at least one parameter value monitored by the smartphone 300 may include but is not limited to at least one of the following: … user expression data obtained by using a camera to take photos of the user”);
a non-volatile memory and electrically coupled with the microprocessor (Bonvallet in at least fig. 2, [0060], [0047] for example discloses a non-volatile memory directly/indirectly electrically coupled with the microprocessor i.e. processing components of unit 1 and smartphone 
wherein at least one of the selection of the waveform and the definition of the stilulus is responsive to the at least one microphone or the at least one camera (Bonvallet in at least [0025], [0052], [0057], [0060-0062] discloses wherein the definition of the visual and auditory stimulus is responsive to the data acquired from at least one microphone/sensor. See at least [0025] “the bio parameters measurements include at least heart rate and respiratory rate; whereby sleep phases and sleep pattern can be determined”;  [0052] “the bedside device is configured to play a music track (likewise called generally "sound file" hereafter) that can be heard by a user in the bed … Also a light is produced by the bedside device, preferably at least at the same time than the music track”; [0057] “The microphone 15 is adapted to detect and record sounds that 
First, with respect to microphone feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound sensor used in the device for facilitating sleep in the subject as taught by Morishima, to be a microphone sensor, as taught by Bonvallet as a matter of simple substitution of one known element for another to obtain predictable results of obtaining target subject’s sleep status via biometrics such as respiration or breathing pattern. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of obtaining target subject’s sleep status via biometrics such as respiration or breathing pattern (Bonvallet [0057], [0060]).
Further, with respect to camera feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor used in the device for facilitating sleep in the subject as taught by Morishima, to include camera sensor as made obvious by Bonvallet as evidenced by Li. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of obtaining target subject’s sleep status via camera captured images of the target subject.
Lastly, with respect to downloadable app feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable computer-software combination system for facilitating sleep in a subject of Morishima to be a downloadable app based system type as disclosed in Bonvallet. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success,  for the advantage of enabling the user to conveniently use the whole system on a personal portable electronic device such as smartphone with a known easy-to-use user interface and internet wireless .    
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of Tam; Thomas (Pub. No.: US 20130131537 A1, hereinafter referred to as “Tam”).
As per dependent Claim 14, Morishima discloses  method according to claim 1 (see claim 1), wherein the human subject is stimulated with at least one audio transducer (Morishima in at least fig. 1-2, [0016], [0021], [0024], [0043] for example discloses the human subject is stimulated with at least one audio transducer/speaker).
Morishima does not explicitly disclose the stimulus comprises at least one of an isochronic tone and binaural beats.
In an analogous brain entrainment field of endeavor, however, Tam discloses a brainwave entrainment system (Tam in at least fig.  1, abstract, [0003], [0005-0006] for example discloses brainwave entrainment system. See at least [0003] “system and method for creating a … Brainwave Entrainment (TRBE) signal. Electroencephalography (EEG) signals are recorded from a …practitioner during a session. Practitioner EEG signals are processed and appended to produce TRBE audio compositions for select applications”),
wherein the stimulus comprises at least one of an isochronic tone and binaural beats (Tam  in  [0005-0006] for example discloses the stimulus comprises at least one of an isochronic tone and binaural beats).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulus used in the method of facilitating sleep using brain stimulation of Morishima, to be  one of an isochronic tone and binaural beats as disclosed in Tam. A person of ordinary skill would have been motivated to use at least one of a binaural beats .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of  Grossman; Nir et al. (Pub. No.: US 20190143073 A1, hereinafter referred to as “Grossman”).
As per dependent Claim 16, Morishima discloses  method according to claim 15 (see claim 15).
Morishima does not explicitly disclose wherein the ambient light stimulus is emitted by at least one light emitting diode disposed in a sleep mask proximate the human subjects eyes.
However, in an analogous brain entrainment field of endeavor, Grossman discloses a method of facilitating sleep using brain stimulation(Grossman in at least abstract, [0015-0016] for example discloses method of facilitating sleep using brain stimulation. See at least [0015] “the neuromodulation system: (a) detects, in real time, the instantaneous phase of endogenous electrical activity in the brain; and (b) produces, in real time, stimulation that is phase-locked with this detected instantaneous phase.”).
wherein the ambient light stimulus is emitted by at least one light emitting diode disposed in a sleep mask proximate the human subjects eyes (Grossman in [0021], [0060], fig. 3-4, [0211]  for example discloses ambient light stimulus is emitted by at least one light emitting diode disposed in a sleep mask 414 proximate the human subjects eyes. See at least Grossman [0021] “the stimulation may comprise light. For instance, in some cases: (a) light sources may be positioned near a user's eyes (e.g., in a sleeping mask worn over the user's eyes); (b) the light sources may emit pulses of light that are phase-locked with detected instantaneous phase of an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambient light stimulator used in the method of facilitating sleep using brain stimulation of Morishima, such that the ambient light stimulus is emitted by at least one light emitting diode disposed in a sleep mask proximate the human subjects eyes, as taught by Grossman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of facilitating delivery of light stimulation to the wearer even when the subject is laying supine/resting (Grossman, [0207], [0211]).

As per dependent Claim 17, Morishima discloses  method according to claim 1 (see claim 1)
Morishima does not explicitly disclose providing at least one sensor to determine at least one of an eye movement and a facial expression of the human subject to at least one of determine a current determined sleep phase of a human subject or select the predetermined sequence.
However, in an analogous brain entrainment field of endeavor, Grossman discloses a method of facilitating sleep using brain stimulation(Grossman in at least abstract, [0015-0016] for example discloses method of facilitating sleep using brain stimulation. See at least [0015] “the neuromodulation system: (a) detects, in real time, the instantaneous phase of endogenous electrical activity in the brain; and (b) produces, in real time, stimulation that is phase-locked with this detected instantaneous phase.”). comprising 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sensors used in the method of facilitating sleep using brain stimulation of Morishima, to further include a camera sensor, as taught by Grossman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of capturing and recording sleep related physiological signals such as motion or facial expression of the subject by additional sensor means such as a camera (Grossman, [0273]).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20180250494 A1 for disclosing visual and auditory stimuli are provided by a wearable headset or sleep mask that may be comfortably worn by a user, such as in bed to induce sleep and includes sensors such as EMG and EEG sensors and visual stimulators such as light sources comprising light-emitting diodes similar to that claimed and disclosed.
US 5356368 A for disclosing methods and apparatus for entraining recipient human subject brain patterns, employing frequency following response (FFR) techniques, in order to facilitate attainment of desired states of consciousness in the recipient human subject. In one embodiment, a plurality of electroencephalogram (EEG) waveforms from multiple donors, characteristic of a given state of consciousness, are combined to yield an EEG waveform to which recipient human subject is made more susceptible similar to that disclosed and claimed.
US 5213562 A for disclosing a method for replication of desired consciousness states from a donor subject onto a recipient subject which includes transferring of such desired states from donor human being to the recipient human being through the imposition of donor’s individual's EEG, superimposed on desired stereo signals, on recipient individual, by inducement of a binaural beat phenomenon similar to that disclosed and claimed..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            November 30, 2021